    Case 19-32857-hdh11 Doc 182 Filed 09/12/19           Entered 09/12/19 14:07:20       Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



Signed September 12, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION


     In re:                                                 Chapter 11

     HVI Cat Canyon, Inc.,                                  Case No. 19-32857-hdh11
             Debtor.


              BRIDGE ORDER APPROVING AMENDED CASH COLLATERAL BUDGET
               AND PERMITTING CERTAIN CONSENSUAL AMENDMENTS TO THE
                              CASH COLLATERAL BUDGET

              This Bridge Order Approving Amended Cash Collateral Budget and Permitting Certain

     Consensual Amendments to the Cash Collateral Budget is entered with respect of the following

     facts:

              Whereas, on August 14, 2019 the Bankruptcy Court for the Southern District of New York

     entered the Interim Order Granting Debtor’s Motion Pursuant to 11 U.S.C. §§ 105, 361, 362 and
Case 19-32857-hdh11 Doc 182 Filed 09/12/19                      Entered 09/12/19 14:07:20              Page 2 of 6



363 Approving Use of Cash Collateral, Providing Adequate Protection and Scheduling Final

Hearing Pursuant to Bankruptcy Rule 4001 (ECF No. 43) (the “Interim Cash Collateral Order”).1

         Whereas, on August 28, 2019, the Bankruptcy Court for the Southern District of New York

entered the Order Permitting Certain Consensual Amendments to the Cash Collateral Budget (ECF

No. 105) (the “Bridge Order”).

         Whereas, the Interim Cash Collateral Order authorized use of Cash Collateral pending a

hearing on the Debtor’s motion to use Cash Collateral scheduled for hearing on September 5 - 6,

2019.

         Whereas on August 28, 2019, the Bankruptcy Court for the Southern District of New York

entered the Order Transferring Venue to United States Bankruptcy Court for the Northern District

of Texas (ECF No. 106).

         Whereas, the Bridge Order authorized a two-week extension to the Cash Collateral Budget

by written agreement, if needed. The parties2 agreed to an amended Cash Collateral Budget through

the hearing on the Debtor’s motion to use Cash Collateral in this Court scheduled for September 18

- 19, 2019. The parties3 notified this Court that they agreed to an amended Cash Collateral Budget,

attached hereto as Exhibit A.

         Whereas, at the September 10, 2019 hearing, this Court announced its intention to transfer

this case to the Central District of California, Northern (Santa Barbara) Division (the “Santa Barbara

Court”). Secured Lender UBS requested in open court an order permitting the parties to agree to

further amendment of the Cash Collateral Budget to permit orderly transfer to the Santa Barbara

Court.



1
  Capitalized terms not otherwise defined herein are ascribed the meaning provided in the Interim Cash Collateral
Order.
2
  Not including Harry E. Hagen, as Treasurer-Tax Collector for the County of Santa Barbara.
3
  Not including Harry E. Hagen, as Treasurer-Tax Collector for the County of Santa Barbara.
                                                                   2
Case 19-32857-hdh11 Doc 182 Filed 09/12/19                 Entered 09/12/19 14:07:20     Page 3 of 6



         IT IS HEREBY ORDERED:

         1.     The amended Cash Collateral Budget, attached hereto as Exhibit A, is approved

through September 19, 2019.

         2.     The Debtor and Secured Lender UBS may, but are not required to, by written

agreement amend the Cash Collateral Budget to extend the date through which Cash Collateral may

be used and to increase the amount of Cash Collateral that may be used thereunder; provided,

however, that any amendment to the Cash Collateral Budget made pursuant to the authority set forth

in this Order shall be subject to the following conditions and limitations:

                (a)     any such amendment shall require the consent of the Official Committee of

         Unsecured Creditors;

                (b)     any such amendment shall not alter the nature and types of payments that were

         authorized under this Court’s prior orders; and

                (c)     any such amendment that extends the time period covered by the Cash

         Collateral Budget by more than two additional weeks shall require the consent of Harry E.

         Hagen, as Treasurer-Tax Collector of the County of Santa Barbara, California.

The foregoing conditions and limitations are intended to apply only to consensual changes to the

Cash Collateral Budget that are made pursuant to the authority of this Order. They are without

prejudice to any party’s right to seek relief in the Santa Barbara Court, or to any party’s right to

object to such relief, or to any further Order that may be issued by the Santa Barbara Court.

         2.     Upon entry of a written amendment in compliance with the foregoing, the new agreed

budget shall constitute the Cash Collateral Budget for all purposes under the Interim Cash Collateral

Order.

         3.     Promptly following entry of any such amended Cash Collateral Budget, the Debtor

shall promptly file notice of such in the Court in which this case is then pending, and provide notice

                                                             3
Case 19-32857-hdh11 Doc 182 Filed 09/12/19               Entered 09/12/19 14:07:20         Page 4 of 6



of such entry to all parties entitled to notice, including the United States Trustee in this District and

the Central District of California, the Creditors Committee appointed in this case and Secured Lender

UBS.

       4.      Upon transfer of this case to the Santa Barbara Court, the Debtor shall promptly

inform the Santa Barbara Court and the United States Trustee for such district of the Interim Cash

Collateral Order, the Bridge Order, and this Order.

       5.      This Order is expressly subject to the authority of the Santa Barbara Court to

terminate, or prospectively alter or expand the terms and usage of Cash Collateral.

       6.      Except as expressly set forth herein, nothing in this Order shall alter the Interim Cash

Collateral Order or the Bridge Order, unless and until the Interim Cash Collateral Order is modified

by the Santa Barbara Court or a final order is entered authorizing use of Cash Collateral.



                                     # # # END OF ORDER # # #

 Agreed as to form only:

 O’MELVENY & MYERS LLP

 By: /s/ Evan M. Jones
 400 South Hope Street, 18th Floor
 Los Angeles, CA 90071-2899
 Telephone: (213) 430-6000
 Facsimile: (213) 430-6407
 E-mail: ejones@omm.com

 and

 GIBSON DUNN
 Olivia Adendorff
 2100 McKinney Avenue, Suite 1100
 Dallas, TX 75201
 Telephone: (214) 698-3100
 Facsimile: (214) 571-2900
 ATTORNEYS FOR UBS AG, LONDON BRANCH


                                                           4
Case 19-32857-hdh11 Doc 182 Filed 09/12/19           Entered 09/12/19 14:07:20   Page 5 of 6




 WELTMAN & MOSKOWITZ, LLP

 By: /s/ Richard E. Weltman
 RICHARD E. WELTMAN
 ADRIENNE WOODS
 270 Madison Avenue, Suite 1400
 New York, New York 10016
 (212) 684-7800
 PROPOSED ATTORNEYS FOR DEBTOR/DEBTOR IN POSSESSION


 PACHULSKI STANG ZIEHL & JONES LLP

 By: /s/ Robert J. Feinstein
 Robert J. Feinstein, Esq. (admitted pro hac vice)
 Steven W. Golden, Esq. (TX Bar No. 240996681)
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777

 Jeffrey N. Pomerantz, Esq. (admitted pro hac vice)
 Maxim B. Litvak, Esq. (TX Bar No. 24002482)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760
 PROPOSED COUNSEL TO THE
 OFFICIAL COMMITTEE OF UNSECURED CREDITORS




                                                       5
Case 19-32857-hdh11 Doc 182 Filed 09/12/19   Entered 09/12/19 14:07:20   Page 6 of 6



 QUINN EMANUEL URQUHART
 & SULLIVAN, LLP

 By: /s/ Patricia B. Tomasco
 Patricia B. Tomasco
 State Bar No. 01797600
 Devin van der Hahn
 State Bar No. 24104047
 711 Louisiana, Suite 500
 Houston, Texas 77002
 Telephone: 713-221-7000
 Facsimile: 713-221-7100
 Email: pattytomasco@quinnemanuel.com
        devinvanderhahn@quinnemanuel.com
 -and-

 Peter Calamari
 QUINN EMANUEL URQUHART
 & SULLIVAN, LLP
 51 Madison Avenue, 22nd Floor
 New York, New York 10010
 Telephone: 212-849-7000
 Facsimile: 212-849-7100
 Email: petercalamari@quinnemanuel.com
 ATTORNEYS FOR GIT, INC


 SNOW SPENCE GREEN LLP

 By: /s/ Ross Spence
 Ross Spence
 State Bar No. 18918400
 Email: ross@snowspencelaw.com
 Carolyn Carollo
 State Bar No. 24083437
 Email: carolyncarollo@snowspencelaw.com
 2929 Allen Parkway, Suite 2800
 Houston, TX 77019
 Telephone: (713) 335-4800
 Telecopier: (713) 335-4848
 ATTORNEYS FOR COUNTY OF SANTA BARBARA,
 CALIFORNIA HARRY E. HAGEN, AS TREASURER-TAX
 COLLECTOR OF THE COUNTY OF SANTA BARBARA,
 CALIFORNIA AND THE SANTA BARBARA COUNTY
 AIR POLLUTION CONTROL DISTRICT



                                               6
